DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/29/2021, with respect to the rejection(s) of claim(s) 1, 2, and 4 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Labiak (US 20170291382) further in view of Anzui (JP 11267890 A) and Haar (US 5274906).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Labiak (US 20170291382, hereafter Labiak) in view of Anzui (JP 11267890 A, hereafter Anzui) and Haar (US 5274906, hereafter Haar).

Regarding Claim 1, Labiak teaches:
A body (Fig. 1, Element 115) to receive a soda bottle (Fig. 1, Element 160) through a circular shaped opening (Fig. 1, Element 110) at a top portion of the body and house, the soda bottle therein to surround the soda bottle from each side of the body aside from the circular shaped opening (as the body surrounds the bottle aside from at the top opening), the body comprising:
An inner wall (Fig. 1, Element 120) of the body against which bottles are compressed
A plate (Fig. 2C, Element 210) disposed within the body to provide pressure to an outside surface of the soda bottle based on a carbonation level of a soda, such that the soda bottle compresses as the soda bottle is squeezed between the plate and the inner wall of the body (Fig. 2C)
The plate (Fig. 2C, Element 210) configured to move towards the inner wall of the body such that the soda bottle is compressed.
Labiak doesn’t expressly disclose the opening of the body being an oval shaped opening. However, it appears that the device of Labiak would operate equally well with an oval opening since the opening shape would not affect the overall performance of the device. Further, applicant has not 
Labiak does not teach convex plates arcuately disposed on the inner wall of the body protruding as a convex curve therefrom. However, Anzui, in the same field of compressing devices, teaches a body (Fig. 1, Element 1) configured for receiving a soda bottle (Fig. 1, Element C) the body comprising convex plates (Fig. 1, Element 12) arcuately disposed on an inner wall (Fig 1, Element 2) of the body to protrude as a convex curve therefrom and to be spaced apart from each other in a vertical direction, such that each of the convex plates includes a semi-circular shaped channel (the convex curves (bulges) described as being defined by a diameter (Page 5, 3rd Paragraph), thus having a semi-circular shaped channel behind them)  disposed between each of the convex plates and the inner wall of the body, and extending at least a portion of a length of each of the convex plates. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the inner wall of Labiak to include such convex plates protruding therefrom as such convex plates serve to hold bottles being compressed in place (Page 4, 3rd Paragraph, the bulging portion [convex curve] (12) is for preventing the empty can [bottle] (C) from moving back and forth when the empty can is crushed) as they are being compressed resulting in a more controlled compression of the bottle.
	Though the modified Labiak teaches a plate disposed near an opposing inner wall opposite from the inner wall it does not teach that the plate moves away from the opposing inner wall towards the inner wall when the rotating handle is rotated in a first direction. Haar, in the same field of compressing 

	Regarding Claim 4, the modified Labiak teaches: 
A plate disposed near an opposing inner wall opposite from the inner wall
The plate moves away from the opposing inner wall towards the inner wall when the rotating handle is rotated in a first direction.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Labiak in view of Anzui and Haar, as applied to claim 1, and further in view of Leshem et al. (US 20130134243, hereafter Leshem) and Omega (“Pressure transducers and transmitters” (2016), hereafter Omega).

Regarding Claim 2, though the modified Labiak teaches the use of one or more sensors ([0020) it does not teach a tension meter and sensor which sense the compression levels of the drink containers that are being compressed between the plate and inner plate, nor does it teach this compression level being displayed. However, Leshem, in the same field of soda bottle crushing for recycling, teaches a pressure sensor located within a pressing device (Fig. 1, Element 200) to prevent hazardous objects from damaging the machine during a pressing operation ([0030]). It would have been obvious to one skilled in the art prior to the effective filing date to have incorporated a tension (pressure) meter and sensor, as 
The modified Labiak does not teach that the pressure sensor would have a display or readout for the compression level that the machine is detecting. However, Omega, in the related field of pressure sensors, teaches a pressure meter and sensor (Fig. 1, Transducer) which has additional instrumentation (Fig. 1, Instrumentation) receiving the signal that the sensor (Fig. 1, Transducer) reads and outputs that signal value (Annotated Fig. 2, Element D (below)). It would have been obvious to one skilled in the art prior to the effective filing date to have included a read-out of the compression level, as disclosed by Omega, into the modified Labiak as this would allow an operator using the crusher to be able to stop the crushing operation if it is seen to be exceeding a range of operation thus preventing damage to the crusher. 

    PNG
    media_image1.png
    253
    408
    media_image1.png
    Greyscale

Annotated Fig. 2 (per Omega, Fig. 1)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (WO 2007057481 A1) which teaches a bottle compressing device having semi-circular arcuate teeth disposed on either wall configured to move toward one another to compress bottles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725